MIDDLETON, P. J.
Epitomized. Opinion
This is an ' action for breach of contract. The National Machinery Company purchased from the American Ship Building Company three secondhand motors for the sum of $850. Before- delivery, the Machinery Company sold the motors to another company for the sum of $1400. After this re-sale the Building Company notified the. Machinery Company that the same motor had been listed twice and that they had only one 50 horse power motoi for sale, and for that reason one of the motors could not be delivered to it. Later the failure tc deliver only one of these motors resulted in this action. The case was tried in the Municipal Coourl of Cleveland, which resulted in a judgment of $200 being the difference between the contract price foi the one motor and the re-sale price. During the trial the court admitted a letter not properly identified, this letter having been written by the company purchasing motors from the Machinery Company. The defendant prosecuted enor. In reversing the judgment’the Court of Appeals held:
1. As the letter in question was not properlj identified, the court erred in admitting it into evidence.
2. The measure of damages was the difference be tween the contract price and the market price anc not the difference between the contract price aM the re-sale price. W